On July 9, 2008, the defendant was sentenced to a commitment to the Department of Corrections for a term of eighteen (18) months for violation of the conditions of a suspended sentence for the offense of Count I: Driving While Under the Influence of Alcohol and/or Drugs, a felony.
On February 12,2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present. Eric Olson, counsel for the defendant, was present and informed the Division that the defendant requested that he appear on his behalf. The state was not represented.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 12th day of February, 2009.
*14DATED this 27th day of February, 2009.
Chairperson, Hon. Stewart Stadler, Member, Hon. Blair Jones and Member, Richard Simonton.